Citation Nr: 0739519	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, including lumbar scoliosis and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The appellant served on active duty from June 1969 to 
February 1970, with additional service in the reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied an application to reopen a claim for 
service connection for lumbar scoliosis.  Subsequently, the 
RO appears to have reopened the lumbar spine claim.  Based on 
the appellant's argument that he seeks service connection for 
a lumbar spine disability, not for the more narrow claim of 
lumbar scoliosis and on the submission of new and material 
medical records, the Board concurs with the reopening and 
will consider the claim for service connection for a lumbar 
spine disability on the merits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The appellant presented testimony at a personal video 
conference hearing in December 2005 before the undersigned.

On February 2, 2006, the Board issued a decision which denied 
service connection for a lumbar spine disability, including 
lumbar scoliosis and degenerative disc disease.  The 
appellant thereafter appealed that portion of the February 
2006 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision the Court 
vacated the Board's decision and remanded the matter to the 
Board for readjudication consistent with its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The appellant seeks entitlement to service connection for a 
lumbar spine disability, to include scoliosis and 
degenerative disc disease.  The appellant contends that he 
was hit in the back on several occasions during training and 
exercises in service.  He claims that scoliosis was shown in 
service and service connection should be granted on a direct 
basis due to his claimed incidents of trauma to his back.  In 
the alternative, he claims that if scoliosis is determined to 
have pre-existed service, then service connection is 
warranted on a presumptive basis due to aggravation of the 
condition, to include by claimed incidents of trauma to his 
back.  In addition, he claims that his current condition of 
degenerative disc disease of the lumbar spine is due to the 
claimed trauma to his back in service.  

A March 1969 enlistment examination in March 1969 found the 
appellant's spine was normal.  On physical inspection on June 
11, 1969, no additional defects were discovered.  However, on 
physical examination conducted on June 16, 1969, a defect of 
left scoliosis was noted.  In service the appellant had 
complaints of low back pain.  A report of an orthopedic 
consultation found functional scoliosis secondary to left leg 
length inequality that existed prior to entry and recommended 
that the veteran be separated from the naval service.  

A Medical Board in January 1970 found a primary diagnosis of 
congenital shortening of the left lower extremity that 
existed prior to entry and was not aggravated by service.  
The Medical Board pointed out that scoliosis had been noted 
during the appellant's initial screening at the Marine Corp 
Recruit Dept.  It was the opinion of the Medical Board that 
the appellant did not meet the minimum standards for 
enlistment or induction, that he was unfit for further naval 
service by reason of physical disability, and that the 
physical disability was neither incurred in nor aggravated by 
a period of active military service.  The Medical Board 
recommended discharge due to physical disability.  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  The Government must show clear 
and unmistakable evidence of both a preexisting condition and 
a lack of in-service aggravation to overcome the presumption 
of soundness.  If a preexisting condition is noted upon entry 
into service, a claim for service connection cannot be 
brought but the veteran may bring a claim for service-
connected aggravation of that disorder.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306 (2007).  

When an injury or disease has been shown to have existed 
before acceptance and enrollment, it will be considered to 
have been aggravated in service, unless established by clear 
and unmistakable evidence, either that it did not increase in 
disability during service or that any increase was due to the 
"natural progress" of the disease or injury.  38 U.S.C.A. 
§ 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

It is the Secretary's burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991); Green v. Derwinski, 1 Vet. App. 320 (1991); Jensen v. 
Brown, 4 Vet. App. 304 (1993).  Accordingly, a lasting 
worsening of the condition, or a worsening that existed not 
only at the time of separation but one that still exists, is 
required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon 
v. Brown, 8 Vet. App. 529 (1996).

The appellant has indicated a history of in-service trauma 
and has provided private medical opinions to support his 
theory of aggravation during his military service.  
Accordingly, the Board finds that a VA examination and 
medical opinion are needed to discuss whether the condition 
in service was aggravated during service or whether the 
appellant's current lumbar spine disability is related to the 
condition that was present in service or claimed trauma in 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).    

Evidence of record indicates that the appellant was 
discharged from the Marine Corps Reserves in September 1973.  
Service medical records pertaining to that period of service 
in the Marine Corps Reserves are not contained in the claims 
file.  Such records for a period shortly after his discharge 
from active service might contain pertinent medical records 
to this claim and an attempt to secure these records should 
be made.  

The Board notes that the veteran has been previously provided 
notice on several occasions of the provisions for a service 
connection claim.  However the record reflects that the RO 
has not provided notice as to possible disability rating or 
effective date that might be assigned.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, additional notice must be 
sent.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the criteria 
for rating a service-connected disability 
and the regulations regarding the 
effective date of any rating.  

2.  Request service medical records for a 
period of service in the Marine Corps 
Reserves between February 1970 and 
September 1973.  

3.  Schedule the appellant for a VA spine 
examination.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination and the report 
should note that review.  The examiner 
should provide the following opinions:

(a) Was the left scoliosis shown on 
examination five days after 
induction (and later diagnosed as 
functional scoliosis secondary to 
leg length inequality) related to 
any event or injury during the 
appellant's service, to include 
claimed trauma to his back in 
service?
(b) Was the left scoliosis shown in 
service a natural progression of a 
congenital left leg length 
discrepancy?
(c) Did the left scoliosis undergo a 
permanent increase in underlying 
pathology, as opposed to a mere 
temporary increase in 
symptomatology, during or as a 
result of service?
(d)  If so, was the permanent 
increase in the underlying pathology 
due to natural progression of the 
disorder?
(e) Is any current lumbar spine 
disability (other than scoliosis) at 
least as likely as not (50 percent 
or greater probability) related to 
the appellant's service or to 
complaints, findings, or diagnosis 
in service for low back pain and 
scoliosis?

4.  Then, readjudicate the appellant's 
claim for a lumbar spine disability to 
include scoliosis and degenerative disc 
disease.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and an allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

